Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 08/24/2021, in response to the rejection of claims 1-15, 17-20 from the non-final office action, mailed on 05/27/2021, by amending claims 1-2, 7-9, 13-15, 18; canceling claim 3, 12; and adding new claims 21-23, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein each flow is in fluid communication” of Claim 7 has missing word, “controller” between the “each flow” and “is in”, in other words it should be “wherein each flow controller is in fluid communication”.
(2) The “a respective flow controller coupled to each branch, the flow controller downstream of the push gas mixing point” of Claim 8 has missing word, “conduit” between the “each branch” and “the flow”, in other words it should be “a respective flow controller coupled to each branch conduit, the flow controller downstream of the push gas mixing point”.

Appropriate correction is required.


Claim interpretation
(1) Following limitations are considered an intended use of an apparatus, see the MPEP citations below:
-a. in regards to the “carrier” in “carrier gas”, “precursor” and the “push” in “push gas” across the claim list;
The terms define an identification of a processing material used in a processing apparatus, in other words, different function or naming of the processing material and also different chemical, physical or electrical property of the processing material do not add a patentable weight to the claimed apparatus. Consequently, when an apparatus has a material used for processing, it is sufficient to meet the claimed requirement.

-b. in regards to the “carrier” in “carrier gas source and carrier gas valve”, “effluent” in “effluent conduit”, “process feed” in “process feed line” and “push gas” in “push gas conduit, push gas source and push gas valve” across the claim list;
Similarly to item (a) above, they define an identification of the components, such as conduit, piping line, gas source and gas valve, in other words, different function or naming of the components does not add a patentable weight to the claimed components. Consequently, when an apparatus has such components, it is sufficient to meet the claimed requirement.

-c. in regards to the “reduced pressure conduit” across the claim list;
The “reduced pressure” defines an identification of conduit or piping line, same as item (a-b) above. Consequently, when an apparatus has a conduit or piping line, it is 

-d. the “wherein the back pressure regulator is configured to maintain a pressure in the vessel and the effluent conduit” of Claim 17;
The “maintain a pressure in the vessel and the effluent conduit” defines a functional of the pressure regulator. Consequently, when an apparatus has a pressure regulator capable of controlling a pressure, the pressure regulator is capable of maintaining a pressure in the vessel and the effluent conduit.

(2) In regards to the “a process feed line fluidly coupled to the effluent conduit” and “a reduced pressure conduit coupled to the back pressure regulator opposite the effluent conduit” of Claim 1;
The applicants’ specification and drawing (Fig. 1) disclose the effluent conduit 106, the precursor feed line 120 and reduced pressure conduit 126. According to the disclosures, from the precursor vaporization vessel 102, the conduit 106, the line 120 and the conduit 126 are connected each other, in other words, even though they are defined with different names, all the conduits are used to supply the vaporized gas from the vaporization vessel 102, thus they are all also considered parts of the process feed line. Further, as discussed in above, the naming of the gas conduit is an intended use of the conduit. Consequently, when a gas feed line is provided in a processing system, it is 
The interpretation above is applied to the same limitation of other independent claims 8 and 15.

(3) In regards to the “flow controllers” across the claim list;
Claim does not define a specific type of flow controller. Consequently, when an apparatus is capable of controlling a flow, the apparatus can be interpreted as a flow controller, in other words, any type of equipment capable of controlling flow, such as valve, MFC, LFC, needle valve or any known term used in the processing art, will be clearly read into the “flow controller”.

(4) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-11, 13-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The “a controller configured to flow a push gas from the push gas source through the push gas valve to the push gas mixing point while configured to simultaneously flow a carrier gas from the carrier gas source through the carrier gas valve through the vessel and through the push gas mixing point to the plurality of flow controllers and each respective process chamber” of Claim 1 is not supported by the applicants’ disclosures.
Specifically, the applicants assert the amended feature is supported by the applicants’ paragraph [0013] and Fig. 1. However, the disclosures merely disclose the controller is coupled to each of the components including the gas sources and the valves to control flow rate, which is an intrinsic function of the controller controlling overall operations of the apparatus. The examiner does not find a proper support disclosing the claimed function “while configured to simultaneously flow” of the two gases.

(2) The claims 8 and 15 have the same issues as item (1) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-11, 13-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al. (US 20100305884, hereafter ‘884) in view of Okabe (US 20110265895, hereafter ‘895) and Suzuki et al. (US 20060115590, hereafter ‘590).
Regarding to Claim 1, ‘884 teaches:
A processing system 100 (Fig. 1, [0015], the claimed “A system”);
a carrier gas source”);
The ampoule 118 may be thermally coupled to a heating apparatus (not shown). For example, heating tape, or the like, may be disposed about an outer surface of the ampoule 118. The heating apparatus can be utilized to heat the solid precursor disposed within the ampoule to sublime the solid precursor ([0019], the claimed “comprising: a vessel for vaporizing a precursor”);
An ampoule 118 may be coupled to the first gas conduit 116 ([0018], the claimed “an effluent conduit coupled to the vessel”);
See the push gas conduit, push gas mixing point and the branch point in the illustration reproduced from Fig. 1 of ‘884 below, and see also the claim interpretation for the naming of each component above (the claimed “a push gas conduit coupled to the effluent conduit at a push gas mixing point downstream of the vessel; a branch point located downstream of the push gas mixing point”); 
Valve 142 ([0022], note depending on closing/opening the valve 142, the pressure in the gas line 134, 116, disposed in the downstream of the ample 118, is changed, thus the valve 142 clearly reads into a back pressure regulator, see also the claim interpretation above for the back pressure regulator, the claimed “a back pressure regulator coupled to the effluent conduit, the back pressure regulator disposed downstream of the branch point, wherein the branch point is disposed between the push gas mixing point and the back pressure regulator”);
See the process feed line and the reduced pressure conduit in the first illustration below and also the claim interpretation for the components above (the claimed 
The respective volumes of the ampoule 118 and the reservoir 136 may be fluidly coupled ([0034], the claimed “a container coupled to the reduced pressure conduit, the container configured as a storage vessel for gas diverted from the process feed line”);
Process chamber 102 ([0016]) and valve 132 ([0021], see also the first illustration below, note as discussed in the claim interpretation above, the process feed line is a part of the effluent conduit, thus when any type of valve is coupled to the effluent conduit, it clearly reads into a flow controller coupled to the process feed line, further one process chamber coupled to one valve also clearly reads into a respective chamber coupled to each flow controller, the claimed “a flow controller coupled to the process feed line, the flow controller downstream of the push gas mixing point; a respective process chamber coupled to each flow controller opposite the process feed line”);
Valve 130 ([0021], see the first illustration below and also the claim interpretation for the valve name, the claimed “a push gas valve coupled to the push gas conduit, the push gas valve downstream of, and upstream of the push gas mixing point”);
Valve 124 ([0018], see the first illustration below and also the claim interpretation for the valve name, the claimed “a carrier gas valve downstream of the carrier gas source and upstream of the vessel”);
A controller 150 may be coupled to various components of the processing system 100 for controlling the operation thereof ([0024], note the controller 150 controls overall operation of the processing system, therefore, the control of all the gas flow from and a controller configured to flow a push gas through the push gas valve to the push gas mixing point while configured to simultaneously flow a carrier gas from the carrier gas source through the carrier gas valve through the vessel and through the push gas mixing point to the plurality of flow controllers and each respective process chamber”).

    PNG
    media_image1.png
    596
    890
    media_image1.png
    Greyscale


The applicants’ claimed apparatus has two separate gas sources, which are the carrier gas source 104 and the push gas source 108, and further has plural process chambers 124 coupled to flow controllers 122, see the applicants’ Fig. 1. On the contrary, ‘884 has only one gas source 108 and one process chamber 102 coupled to (BOLD and ITALIC letter) of:
Claim 1: (1A) a plurality of flow controllers coupled to the process feed line, the plurality of flow controllers downstream of the push gas mixing point; a respective process chamber coupled to each flow controller opposite the process feed line;
(1B) a push gas valve coupled to the push gas conduit, the push gas valve downstream of a push gas source and upstream of the push gas mixing point; a carrier gas valve downstream of the carrier gas source and upstream of the vessel; and a controller configured to flow a push gas from the push gas source through the push gas valve to the push gas mixing point while configured to simultaneously flow a carrier gas from the carrier gas source through the carrier gas valve through the vessel and through the push gas mixing point to the plurality of flow controllers and each respective process chamber.

-a. in regards to undisclosed limitation of 1A above:
‘895 is analogous art in the field of processing reactor (abstract). ‘895 teaches supplying a gas to a plurality of processing reactor ([0011], note Fig. 8 shows each chamber is coupled to each valve 24 through a conduit). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural process chambers each having a flow controller by merely duplicating the first processing chamber having the flow controller and adding it into the apparatus of ‘884, for the purpose of increasing 
See the second illustration below, which is provided for the purpose of presenting a form of the combined apparatus. In there, plural flow controllers exists downstream of the push gas mixing point (thus this reads into the limitation of 1A above).

    PNG
    media_image2.png
    608
    659
    media_image2.png
    Greyscale


-b. in regards to undisclosed limitation of 1B above:
‘590 is analogous art in the field of processing system (abstract). ‘590 teaches a carrier gas can be passed over the metal precursor, by the metal precursor, or through the metal precursor, or any combination thereof. The carrier gas can include, for example, an inert gas, such as a noble gas (i.e., He, Ne, Ar, Kr, Xe) and the carrier gas 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the one inert gas source configuration of ‘884, which is coupled to both vaporizer and gas feed line, into two separate inert gas sources configuration, each source respectively coupled to the vaporizer and the gas supply line, then the controller of ‘884 controls gas flow from the two inert gas source simultaneously, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.


    PNG
    media_image3.png
    464
    710
    media_image3.png
    Greyscale


Regarding to Claim 2,
‘884 teaches a controller 150 may be coupled to various components of the processing system 100 for controlling the operation thereof ([0024], note the controller 150 controls overall operation of the processing system, therefore, the controller is intrinsically coupled to all the components of the processing system 100, see also [0040] of ‘590, the claimed “wherein the controller is coupled to and configured to control a flow of fluid through the vessel, the back pressure regulator, and each flow controller”).


As discussed in the claim 1 rejection above, ‘884 is modified to have plural process chambers 102, each having a valve 132, thus as shown in the second illustration above, each valve is parallel, each process chamber is coupled to each valve by process chamber conduit and each valve is equidistant from the respective process chamber (the claimed “wherein each flow controller is parallel to one another” of Claim 4, “further comprising: a plurality of process chamber conduits, each process chamber conduit disposed between a respective flow controller of and a respective process chamber” of Claim 5, and “wherein each flow controller is equidistant from the respective process chamber along a respective flow path of the vaporized precursor through the plurality of process chamber conduits” of Claim 6).

Regarding to Claim 7,
As shown in the first and second illustrations above, the valve 132 of ‘844 is in fluid communication with the branch point, thus a distance along a respective flow path of the vaporized precursor between each flow controller and the respective process chamber exist (the claimed “wherein each flow controller is in fluid communication with the branch point on the process feed line, and a distance along a respective flow path of the vaporized precursor between each flow controller and the respective process chamber is”).

‘884 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: and a distance along a respective flow path of the vaporized precursor between each flow controller and the respective process chamber is different.

Fig. 9 or 10 of ‘895 shows each of the gas pipes 21a-21d has different length to each of the plural chambers 27a-27d from each of the valves 23a-23d, thus a distance between the chamber and valve is different. This is obtained by different arrangement of the chambers, from the chamber arrangement of Fig. 8.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the imported plural chambers, such that the distance between each chamber and each valve is different, for the purpose of obtaining various arrangements of the chambers in a different space capacity, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Further note merely relocating equipment does not require a skill beyond an ordinary skill and it only involves routine skill in the art.

Regarding to Claim 8, ‘884 teaches:
A processing system 100 (Fig. 1, [0015], the claimed “A system”);
A carrier gas from the gas source 108 into the ampoule 118 via the inlet 120 ([0023], the claimed “a carrier gas source”);
The ampoule 118 may be thermally coupled to a heating apparatus (not shown). For example, heating tape, or the like, may be disposed about an outer surface of the ampoule 118. The heating apparatus can be utilized to heat the solid precursor disposed within the ampoule to sublime the solid precursor ([0019], the claimed “comprising: a vessel for vaporizing a precursor”);

See the push gas conduit, push gas mixing point and the branch point in the first illustration above, and see also the claim interpretation for the naming of each component above (the claimed “a push gas conduit coupled to the effluent conduit at a push gas mixing point downstream of the vessel, wherein the branch point is located downstream of the push gas mixing point”);
Valve 142 ([0022], note depending on closing/opening the valve 142, the pressure in the gas line 134, 116, disposed in the downstream of the ample 118, is changed, thus the valve 142 clearly reads into a back pressure regulator, see also the claim interpretation above for the back pressure regulator, the claimed “a back pressure regulator coupled to the branch point of the effluent conduit, the back pressure regulator disposed downstream of the branch point, wherein the branch point is disposed between the push gas mixing point and the back pressure regulator”);
See the process feed line and the reduced pressure conduit in the first illustration above and also the claim interpretation for the components above (the claimed “a process feed line fluidly coupled to the branch point of the effluent conduit, the branch point disposed downstream of the push gas mixing point and upstream of the back pressure regulator; a reduced pressure conduit coupled to the back pressure regulator opposite the effluent conduit”);

The teaching of the plural process chambers each having a flow controller was discussed in the claim 1 rejection with ‘884 and ‘895 above, thus the first and second illustrations above teach the structural arrangement of the plural branch conduits, plural process chambers, plural flow controllers and plural chamber conduits, as recited (the claimed “a plurality of branch conduits coupled to the process feed line; a respective flow controller coupled to each branch conduit, the respective flow controller downstream of the push gas mixing point; a plurality of process chambers, each process chamber coupled to the respective flow controllers via a process chamber conduit opposite the branch conduits”);
The teaching of the separate push gas source and carrier gas source and further controller controlling the gas flow from the two sources was discussed in the claim 1 rejection with ‘884 and ‘590 above, thus the first and third illustrations above teach the cited structural arrangement (the claimed “a push gas valve coupled to the push gas conduit, the push gas valve downstream of a push gas source and upstream of the push gas mixing point; a carrier gas valve downstream of the carrier gas source and upstream of the vessel; and a controller configured to flow a push gas from the push gas source through the push gas valve to the push gas mixing point while configured to simultaneously flow a carrier gas from the carrier gas source through the carrier gas valve through the vessel and through the push gas mixing point to each respective flow controller and each respective process chamber”).

Regarding to Claim 9,
Claim 9 is rejected for substantially the same reason as claim 2 rejection above.

Regarding to Claim 10,
As shown in the first and second illustrations above (see also Figs. 8-9 of ‘895), the chambers are downstream of the valves (the claimed “wherein the respective process chambers are downstream of the flow controllers”).

Regarding to Claims 11 and 13-14,
Claims 11 and 13-14 are rejected for substantially the same reason as claims 4 and 6-7 rejection above.

Regarding to Claim 15, ‘884 teaches:
A processing system 100 (Fig. 1, [0015], the claimed “A system”);
A carrier gas from the gas source 108 into the ampoule 118 via the inlet 120 ([0023], the claimed “a carrier gas source”);
The ampoule 118 may be thermally coupled to a heating apparatus (not shown). For example, heating tape, or the like, may be disposed about an outer surface of the ampoule 118. The heating apparatus can be utilized to heat the solid precursor disposed within the ampoule to sublime the solid precursor ([0019], the claimed “comprising: a vessel for vaporizing a precursor”);

See the push gas conduit, push gas mixing point and the branch point in the first illustration above, and see also the claim interpretation for the naming of each component above (the claimed “a push gas conduit coupled to the effluent conduit at a push gas mixing point located upstream of the branch point”);
Valve 142 ([0022], note depending on closing/opening the valve 142, the pressure in the gas line 134, 116, disposed in the downstream of the ample 118, is changed, thus the valve 142 clearly reads into a back pressure regulator, see also the claim interpretation above for the back pressure regulator, the claimed “a back pressure regulator coupled to the effluent conduit, the back pressure regulator disposed downstream of the branch point, wherein the branch point is disposed between the push gas mixing point and the back pressure regulator”);
See the process feed line and the reduced pressure conduit in the first illustration above and also the claim interpretation for the components above (the claimed “a process feed line fluidly coupled to the effluent conduit at the branch point between the push gas mixing point and the back pressure regulator; a reduced pressure conduit coupled to the back pressure regulator opposite the effluent conduit”);
The respective volumes of the ampoule 118 and the reservoir 136 may be fluidly coupled ([0034], the claimed “a container coupled to the reduced pressure conduit, the container configured as a storage vessel for gas diverted from the process feed line”);
, the plurality of flow controllers downstream of the push gas mixing point; a respective process chamber coupled to each flow controller opposite the process feed line”);
The teaching of the separate push gas source and carrier gas source and further controller controlling the gas flow from the two sources was discussed in the claim 1 rejection with ‘884 and ‘590 above, thus the first and third illustrations above teach the cited structural arrangement (the claimed “a push gas valve coupled to the push gas conduit, the push gas valve downstream of a push gas source and upstream of the push gas mixing point; a carrier gas valve downstream of the carrier gas source and upstream of the vessel; and a controller configured to flow a push gas from the push gas source through the push gas valve to the push gas mixing point while configured to simultaneously flow a carrier gas from the carrier gas source through the carrier gas valve through the vessel and through the push gas mixing point to the plurality of flow controllers and each respective process chamber”).
 
Based on the teaching of the plural process chambers each having a flow controller discussed in the claim 1 rejection with ‘884 and ‘895 above, as shown in the second illustration reproduced from Fig. 1 above, it teaches equidistant distance from each process chamber to each flow controller, but is silent about equidistant (BOLD and ITALIC letter) of:
Claim 15: a flow path of the vaporized precursor equidistant from the vessel to each process chamber.

However, emphasized again, Fig. 8 and 9 of ‘895 show the plural chambers 27a-27d can be differently arranged, thus depending on the arrangement, the length of the flow path from the chamber can be differently obtained.

Consequently, even if the cited references are silent about the equidistant distance from each process chamber to the vaporizing vessel, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the imported plural chambers, such that the distance from each process chamber to the vaporizing vessel is equidistant, for the purpose of obtaining various arrangements of the chambers in a different space capacity, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Further note merely relocating equipment does not require a skill beyond an ordinary skill and it only involves routine skill in the art, as the applicants clearly acknowledged in the previously filed remarks.

Regarding to Claim 17,
‘884 teaches valve 142 ([0022], note depending on closing/opening the valve 142, the pressure in the gas line 134, 116 in the downstream from the ample 118, is changed, thus the valve 142 clearly reads into a back pressure regulator, which is 

Regarding to Claims 18-19,
Claims 18-19 are rejected for substantially the same reason as claims 2, 4, 9 and 11 rejection above.

Regarding to Claim 20,
The teaching of the plural process chambers each having a flow controller was discussed in the claims 1, 8, 15 rejection with ‘884 and ‘895 above, thus the first and second illustrations reproduced from Fig. 1 above teach the structural arrangement of the plural branch conduits, plural process chambers, plural flow controllers and plural chamber conduits, as recited (the claimed “wherein the push gas conduit is coupled to the effluent conduit downstream of the vessel and upstream of the branch point, the plurality of flow controllers are downstream of the branch point, and the process chambers are downstream of the flow controllers”).

Regarding to Claims 21-23,
‘884 teaches a pressure transducer 127 ([0020]), ‘895 teaches pressure detector 17 and temperature detector 18 ([0035]), and ‘590 teaches vapor line temperature control system 143 ([0038]) and sensor 166 ([0036]), thus, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in 

In case the applicants argue that same type of sensors are provided in plural,
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural same type sensors, in the gas supply line, into the apparatus of ‘884, for the purposes of detecting accurate change of the pressure, temperature and/or concentration, at any desired locations along the gas supply line, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04. Still furthermore, merely having plural same type sensors on a gas supply line is commonly well-known feature, for example, see pressure sensors 56 and 57 of Fig. 1 in Hautala et al. (US 6265311, hereafter ‘311) and see concentration sensors 21 and 31 of Fig. 1 of Nishizato et al. (US 20170101715, hereafter ‘715).

Response to Arguments

In regards to the claim interpretation, the applicants argue that the presented claim amendments rise above intended use, as the Applicant has claimed structural elements, and their respective, differing, locations within the apparatus. The claimed elements, as presented, define structure beyond a mere intended use, see the bottom paragraph of page 8.
The argument is found not persuasive.
The examiner maintains the limitations discussed in the claim interpretation above, are still mere intended use of an apparatus, thus they do not add a patentable weight to the claimed apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718